internal_revenue_service department of the treasury number release date index number u i l no washington dc person to contact telephone number refer reply to cc psi plr-127372-01 date date legend company business esop trust a b c d dear this letter responds to a letter received date submitted on behalf of company requesting a ruling under sec_1361 of the internal_revenue_code the information submitted discloses that company is an s_corporation engaged in the business prior to a company was taxed as a c_corporation while taxed as a c_corporation company adopted an employee_stock_ownership_plan the esop and established an employee_stock_ownership_trust the trust the trust held percent of the outstanding_stock of company pre-transaction esop shares all of which were allocated to employees’ accounts company has one class of common_stock outstanding and all shares of company stock have identical rights to operating and liquidating distributions on b in anticipation of company’s s election a number of related events transpired the esop governing documents were amended and restated in their entirety an independent_appraiser established the fair_market_value of the stock as of b certain shareholders of company loaned dollar_figurec to company transaction debt the trust borrowed dollar_figured from company the trust used the loan proceeds to purchase all of the remaining outstanding_stock of company other than the pre- transaction esop shares pursuant to a stock purchase agreement stock purchase agreement as a result of the transactions the trust became the owner of percent of the outstanding_stock of company among its amended and restated provisions the esop provides that the trust shall distribute benefits to participants at stated periods of time following their termination of employment due to retirement disability death or other reason distributions are made in annual installments over a period of up to five years the esop also provides for in-service distributions to participants in anticipation of retirement in two instances in one participants aged with ten years_of_service may receive a distribution of percent percent in some cases of their account balances under the rules of sec_401 in the other participants aged and one-half may elect to receive a distribution of an actuarially determined portion of their accounts under the rules of sec_401 distributions may be in cash equal in value to the company stock in which the participant’s account is invested or in company stock subject_to a put option right of the distributee to sell the stock back to company for its fair_market_value the stock purchase agreement also contains a floor put right regarding future purchases of the pre-transaction esop shares by company under section dollar_figure of the stock purchase agreement company will purchase any pre-transaction esop shares that are distributed by the trust to plan participants or that are sold by the trust to company at a price per share that is computed without regard to the transaction debt of company incurred in connection with financing the trust’s acquisition of the shares floor put right thus all valuations of pre-transaction esop shares are to reflect the value of company’s commitment under section dollar_figure of the stock purchase agreement as determined by an independent_appraiser without taking into account the transaction debt company represents that the purpose of the floor put right is to protect the pre- transaction esop shares that have already been allocated to employee accounts from a steep decline in value that is normally associated with a highly leveraged_esop transaction according to company the decline in value of the stock will result solely from the effects of the transaction debt and as the debt is paid down the value will recover a serious employee relations problem will occur if a voluntary corporate action has the effect of dramatically reducing the value of the pre-transaction esop shares already owned by employees the effect is most severe for employees who are close to retirement or who have previously terminated employment and are waiting for distributions of their shares according to company the pre-transaction esop shares will continue to fluctuate in value with the fortunes of the corporation and the general market conditions as would occur in the absence of a leveraged_esop transaction company requested the following ruling company will not be considered to have a second class of stock in violation of sec_1361 solely as a result of the existence of the floor put right sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means in part a domestic_corporation which is not an ineligible_corporation and which does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax affect in accordance with the facts and circumstances sec_1_1361-1 provides in part that redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights in addition if stock that is substantially nonvested within the meaning of sec_1 b is treated as outstanding under these regulations the forfeiture provisions that cause the stock to be substantially nonvested are disregarded furthermore the commissioner may provide by revenue_ruling or other published guidance that other types of bona_fide agreements to redeem or purchase stock are disregarded under the esop distribution provisions company’s agreement to redeem stock is activated by the termination of a participant’s employment due to death disability or retirement under sec_1_1361-1 agreements to redeem stock upon termination of employment are disregarded in disregarding agreements that provide for redemptions upon termination of employment sec_1_1361-1 in effect distinguishes between redemption agreements for stock of employee shareholders and redemption agreements for stock of investor shareholders in this case the shareholders whose stock is to be redeemed are employee shareholders or their trust rather than investor shareholders though specifically referencing redemptions upon termination of employment as well as death divorce and disability sec_1_1361-1 also anticipates that other types of bona_fide agreements to redeem stock may be disregarded by the service in addition a redemption agreement is disregarded under sec_1_1361-1 where the principal purpose of an agreement is not to avoid the one class of stock requirement or the agreement sets a purchase_price that does not greatly vary from the fair_market_value of the stock based on the facts submitted and representations made we conclude that the stock purchase agreement containing the floor put right will be disregarded in determining whether the outstanding shares of company stock confer identical rights therefore for purposes of sec_1361 company will not be considered as having more than one class of stock except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the foregoing facts specifically we express or imply no opinion on whether company’s s_corporation_election is valid under sec_1362 in addition we express or imply no opinion on whether the esop is qualified under sec_401 or whether the redemption of pre-transaction esop shares under the floor put right contained in the stock purchase agreement may violate the nondiscrimination requirements of sec_401 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
